Case 1:20-cv-00986-SEB-DML Document 7 Filed 04/29/20 Page 1 of 7 PageID #: 28




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

ALEXANDER C. JOSEPH,                              )
                                                  )
                           Plaintiff,             )
                                                  )
                      v.                          )    No. 1:20-cv-00986-SEB-DML
                                                  )
TIFFANY LYNN CLARK,                               )
BART FERRARO Dr.,                                 )
BOONE COUNTY CIRCUIT COURT,                       )
                                                  )
                           Defendants.            )


   ENTRY GRANTING MOTION TO PROCEED IN FORMA PAUPERIS AND
                   DISMISSING COMPLAINT

                           Motion to Proceed In Forma Pauperis

       Plaintiff’s motion to proceed in forma pauperis [Dkt. 6] is GRANTED. 28 U.S.C.

§ 1915(e). While in forma pauperis status allows the plaintiff to proceed without pre-

payment of the filing fee, he remains liable for payment of the full amount of the fees.

Robbins v. Switzer, 104 F.3d 895, 898 (7th Cir. 1997) (“Unsuccessful litigants are liable

for fees and costs and must pay when they are able.”). No payment is due at this time.

                   Screening the Complaint Under 28 U.S.C. § 1915

       When a plaintiff is permitted to proceed in forma pauperis, the Court has an

obligation to ensure that his complaint is sufficient. 28 U.S.C. § 1915(e)(2)(B). The

Court must dismiss the complaint if it is frivolous or malicious, fails to state a claim on

which relief may be granted, or seeks monetary relief against a defendant who is immune

from such relief. Id. Dismissal under this statute is an exercise of the Court’s discretion.

                                              1
Case 1:20-cv-00986-SEB-DML Document 7 Filed 04/29/20 Page 2 of 7 PageID #: 29




Denton v. Hernandez, 504 U.S. 25, 34 (1992). In determining whether the complaint

states a claim, the Court applies the same standard as when addressing a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463

F.3d 621, 624 (7th Cir. 2006). To survive dismissal under federal pleading standards,

       [the] complaint must contain sufficient factual matter, accepted as true, to
       state a claim to relief that is plausible on its face. A claim has facial
       plausibility when the plaintiff pleads factual content that allows the court to
       draw the reasonable inference that the defendant is liable for the
       misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation omitted). Put differently,

it is not enough for Plaintiff to say that he has been illegally harmed. He must also state

enough facts in his complaint for the Court to be able to infer the ways in which the

named Defendants could be held liable for the harm alleged.

       Thus “a plaintiff must do better than putting a few words on paper that, in the

hands of an imaginative reader, might suggest that something has happened to [him] that

might be redressed by the law.” Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir.

2010) (emphasis in original). Pro se complaints such as that filed by Plaintiff here are

construed liberally and held “to a less stringent standard than formal pleadings drafted by

lawyers.” Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation

omitted).

       Plaintiff has brought suit against Tiffany Lynn Clark, his former romantic partner

and the mother of his child, as well as against the Boone Circuit Court (Indiana) and Dr.

Bart Ferraro, a court-appointed mental health professional. Plaintiff's complaint charges

Defendant Clark with various forms of malfeasance, beginning with an alleged sexual

                                              2
Case 1:20-cv-00986-SEB-DML Document 7 Filed 04/29/20 Page 3 of 7 PageID #: 30




assault in March 2015. Plaintiff claims that Ms. Clark sexually assaulted him while he

was in a “state of incoherence,” resulting in her pregnancy. Ms. Clark then threatened to

terminate her pregnancy unless Plaintiff moved to Indiana with her, says Plaintiff. Later

that year, in September 2015, Ms. Clark allegedly stole Plaintiff's identity and committed

tax fraud.

       According to Plaintiff, Ms. Clark's bad acts continued in 2018. In May 2018, Ms.

Clark endangered the life of the couple’s child by “placing him in the presence of [sic]

registered sex offender.” Ms. Clark succeeded in securing a protective order against

Plaintiff, which resulted in his becoming homeless and prompted the Boone Circuit Court

to “remove” his right to own a gun, in violation of the Second Amendment to the United

States Constitution. The Boone Circuit Court also allegedly stripped him of visitation

rights with his child. Plaintiff asserts that court officials, including Dr. Ferraro, were

bribed by Ms. Clark’s family to violate his civil and parental rights. Plaintiff seeks $1

million in damages and an order permitting him to “be involved in [his] son’s life.”

       After careful review, we find that Plaintiff’s complaint warrants dismissal on

several grounds.

       1. Plaintiff Cannot Bring Criminal Charges Against Defendants

       Plaintiff argues that Ms. Clark has committed various federal and state crimes,

including: Aggravated Sexual Abuse, 18 U.S.C. § 2241; Fraud and Related Activity in

Connection with Identification Documents, 18 U.S.C. § 1028; and Interference with

Custody, Ind. Code. § 35-42-3-4. However, criminal statutes (including those identified

by Plaintiff) generally do not create private causes of action. Stated more succinctly, a

                                               3
Case 1:20-cv-00986-SEB-DML Document 7 Filed 04/29/20 Page 4 of 7 PageID #: 31




private individual may not file criminal charges against another person. Criminal

proceedings are initiated by a properly authorized prosecutor who acts on behalf of the

government and often in coordination with a law enforcement agency. Norman v.

Campbell, 87 Fed.Appx. 582, 584 (7th Cir. 2003); Perales v. United States Dep't of

Justice, 2017 WL 4535702, at *1 (S.D. Ind. July 7, 2017); Granberry v. Bright Ideas in

Broad Ripple, Inc., 20 N.E.3d 925 (Ind. Ct. App. 2014). If Plaintiff believes that criminal

charges should be brought against Ms. Clark, he should report his claims to the

appropriate law enforcement official(s).

       2. The Federal Civil Statutes Cited by Plaintiff Do Not Create/Authorize
          Private Causes of Action

       Plaintiff has also invoked the Child Abuse Prevention and Treatment Act, 42

U.S.C. § 5101, et seq. Although a civil statute, it does not provide for a private cause of

action. Sheetz v. Norwood, 608 Fed. Appx. 401, 405 (7th Cir. 2015) (“[T]he federal

courts of appeal that have considered the issue have uniformly rejected arguments that

provisions of CAPTA create a private right.”). Rather, this federal statute is enforced and

otherwise effectuated by the Secretary of the United States Department of Health and

Human Services. See 42 U.S.C.§ 5101.

       Plaintiff also claims he was subjected to discrimination as prohibited by 42 U.S.C.

§ 1981, which provides in relevant part: “All persons within the jurisdiction of the United

States shall have the same right in        every State and Territory . . . to the full and

equal benefit of all laws . . . as is enjoyed by white citizens.” However, Section 1981




                                              4
Case 1:20-cv-00986-SEB-DML Document 7 Filed 04/29/20 Page 5 of 7 PageID #: 32




also does not authorize a private cause of action against state officials. 1 Barnes v. Bd. of

Trustees of Univ. of Illinois, 946 F.3d 384, 389 (7th Cir. 2020) (“Barnes also invokes 42

U.S.C. § 1981, but that statute does not create a private right of action against state

actors. Rather, § 1983 is the exclusive remedy for violations of § 1981 committed by

state actors.”) (internal citations omitted).

       3. Our Court Does Not Have Legal Authority to Review the State Court’s
          Rulings
       Plaintiff requests that we overrule the state court’s ruling terminating certain

custody and visitation rights with his child. This request is beyond the purview of our

Court, notwithstanding the fact that Plaintiff has also failed to present any specific

cognizable legal claims. First, it is well-established that federal courts do not have subject

matter jurisdiction to adjudicate custody disputes. 2 Kowalski v. Boliker, 893 F.3d 987,

995 (7th Cir. 2018). Additionally, the firmly established rule of law referenced as the

Rooker-Feldman doctrine bars federal district courts, such as ours, from reviewing or

overturning a state cour’s ruling(s). Scully v. Goldenson, 751 Fed. Appx. 905, 908 (7th


1
  Moreover, no specific allegations of discriminatory conduct have been laid out in Plaintiff’s
compaint against any defendant. Plaintiff does not state that he has suffered any disparate
treatment due to his race, nor does he provide any details as to how he was discriminated against.
2
  “Courts . . . have an independent obligation to determine whether subject-matter jurisdiction
exists, even in the absence of a challenge from any party.” Arbaugh v. Y & H Corp., 546 U.S.
500, 514 (2006). A court “must raise the issue sua sponte when it appears that subject matter
jurisdiction is lacking.” Buethe v. Britt Airlines, 749 F.2d 1235, 1238 (7th Cir. 1984); see also
Evergreen Square of Budahy v. Wis. House. & Exon. Dev. Auth., 776 F.3d. 463, 465 (7th Cir.
2015) (“[F]ederal courts are obligated to inquire into the existence of jurisdiction sua sponte”).
“When a federal court concludes that it lacks subject-matter jurisdiction, the court must dismiss
the complaint in its entirety.” Arbaugh, 546 U.S. at 514, quoted in Miller v. Herman, 600 F.3d
726, 730 (7th Cir. 2010); see also Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time
that it lacks subject matter-jurisdiction, the court must dismiss the action.”).


                                                5
Case 1:20-cv-00986-SEB-DML Document 7 Filed 04/29/20 Page 6 of 7 PageID #: 33




Cir. 2018); Remer v. Burlington Area Sch. Dist., 205 F.3d 990, 996 (7th Cir. 2000)

(“[T]the Rooker–Feldman doctrine bars federal jurisdiction when the federal plaintiff

alleges that her injury was caused by a state court judgment . . . no matter how erroneous

or unconstitutional the state court judgment may be[.]”). The Rooker-Feldman doctrine

likewise forecloses our review of the state court’s restrictions on Plaintiff’s gun

ownership rights. Should Plaintiff wish to contest these rulings, he must do so through the

process of appellate review in the state courts.


       4. Plaintiff's Claims Against the Boone Circuit Court Must Also Be
          Dismissed
       Plaintiff names the Boone Circuit Court as a defendant. To the extent Plaintiff is

seeking to recover damages on the grounds that Boone County judges have issued

erroneous judicial determinations, his complaint must be dismissed. Judges are entitled to

judicial immunity from lawsuits seeking monetary damages for any decision rendered or

actions taken in their judicial capacity. This holds true even if their actions were taken in

bad faith or with malice. Mireles v. Waco, U.S. 9, 11 (1991); Dennis v. Sparks, 449 U.S.

24, 24 (1980).


                                        Conclusion


       Plaintiff’s Motion to Proceed In Forma Pauperis is granted. [Dkt. 6]. His

Complaint [Dkt. 1], however, is DISMISSED for the reasons set forth above. This

dismissal is without prejudice, meaning that Plaintiff may file a new complaint that

complies with the rulings in this Order. If Plaintiff chooses to file an amended complaint,


                                              6
Case 1:20-cv-00986-SEB-DML Document 7 Filed 04/29/20 Page 7 of 7 PageID #: 34




it must be filed WITHIN THIRTY DAYS of the date of this Order. Thereafter, he risks

losing his right to file a lawsuit for good.


       IT IS SO ORDERED:



       Date:         4/29/2020
                                               _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana




Distribution:

ALEXANDER C. JOSEPH
11751 Thomaston Circle
Parker, CO 80134




                                               7
